Case 3:21-cv-00634-FLW-LHG Document 1-10 Filed 01/12/21 Page 1 of 2 PageID: 69




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

SANOFI-AVENTIS U.S., LLC,

              Plaintiff,
        v.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

ALEX M. AZAR II, in his official capacity as
Secretary of Health and Human Services,        Civil Action No. 3:21-cv-634

ROBERT P. CHARROW, in his official             CERTIFICATION PURSUANT
capacity as General Counsel of the United      TO LOCAL CIVIL RULE 11.2
States Department of Health and Human
Services,

HEALTH RESOURCES AND SERVICES
ADMINISTRATION,

THOMAS J. ENGELS, in his official capacity
as Administrator of the Health Resources and
Services Administration

               Defendants.
Case 3:21-cv-00634-FLW-LHG Document 1-10 Filed 01/12/21 Page 2 of 2 PageID: 70




                                    CERTIFICATION

       Pursuant to Local Civil Rule 11.2, the undersigned hereby certifies that to the best of

my knowledge, the matters raised herein are not the subject of any other pending lawsuit,

arbitration, or administrative proceeding.


Dated: January 12, 2021                      Respectfully submitted,


                                             s/ Jennifer L. Del Medico
                                             Jennifer L. Del Medico
                                             Toni-Ann Citera
                                                 (application pro hac vice forthcoming)
                                             Rajeev Muttreja
                                                 (application pro hac vice forthcoming)
                                             JONES DAY
                                             250 Vesey Street
                                             New York, New York 10281
                                             Telephone: (212) 326-3939
                                             Facsimile: (212) 755-7306

                                             Brett A. Shumate
                                                (application pro hac vice forthcoming)
                                             Megan Lacy Owen
                                                (application pro hac vice forthcoming)
                                             JONES DAY
                                             51 Louisiana Avenue, N.W.
                                             Washington, D.C. 200001
                                             Telephone: (202) 879-3939
                                             Facsimile: (202) 626-1700

                                             Counsel for Plaintiff
                                             Sanofi-Aventis U.S. LLC




                                               2
